I concur.
I cannot concur, however, in the statement that the distinction between "satisfactorily done" and "satisfactory to the plaintiff" is "meticulous and unsubstantial." Under certain conditions and as relating to certain contracts, such a distinction may well be meticulous and unsubstantial. Where, however, personal taste, feeling, etc., is to be satisfied, the difference between doing it "satisfactorily" and to the satisfaction of the person for whom the work is done may well be quite substantial, and may very materially affect the legal rights of the parties to the contract. In this case, however, in view of all the circumstances, the difference between the instruction and the allegation in the complaint could not result in prejudice to the defendant.